Case 2:18-cr-00365-JNP Document 1173 Filed 01/27/21 PageID.29492 Page 1 of 6
                                                                                  FILED
                                                                           2021 JAN 27 PM 3:01
                                                                                 CLERK
                                                                           U.S. DISTRICT COURT

                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH


 UNITED STATES OF AMERICA,                       ORDER DENYING MOTIONS TO HOLD
                                                 AMERICAN CHEMICAL AND NWR IN
       Plaintiff,                                CIVIL CONTEMPT

 v.                                              Case No. 2:18-cr-00365-JNP

 JACOB KINGSTON, ISAIAH KINGSTON,                District Judge Jill N. Parrish
 LEV DERMEN, RACHEL KINGSTON, and
 SALLY KINGSTON,

       Defendants.



       Before the court are motions filed by the Government to hold New Washakie Ranch, LLP

(NWR) and American Chemical, LLC in civil contempt of restraining orders issued by the court.

ECF Nos. 1079, 1080. The court DENIES the motions.

                                      BACKGROUND

       In 2011, NWR leased a plot of land to Washakie Renewable Energy, LLC (WRE). WRE

erected buildings on the land and installed equipment and storage tanks for a biofuel production

facility. On December 31, 2016, the lease terminated under its own terms. NWR argues that under

the terms of the lease, title to the buildings and equipment installed on the land (the Washakie

equipment) passed to NWR.

       In January 2019, a grand jury charged the owners of WRE, Jacob and Isaiah Kingston, with

numerous crimes related to a scheme to fraudulently obtain biofuel tax credits from the United

States Treasury. The indictment also charged Rachel Kingston, Sally Kingston, and Lev Dermen

with various crimes for participating in the scheme. The indictment charged the defendants with
Case 2:18-cr-00365-JNP Document 1173 Filed 01/27/21 PageID.29493 Page 2 of 6




forfeiture of the proceeds traceable to the count 1 conspiracy charge, including “[t]he physical

plant once known as Washakie Renewable Energy, LLC, located at 7550 W 24000 N Plymouth,

Utah, and all the equipment installed therein, and affixed thereto.” Jacob, Isaiah, Rachel, and Sally

Kingston pled guilty to the charges against them. In their plea agreements, they agreed to the

forfeiture of the Washakie equipment described in the indictment. A jury convicted Dermen of the

charges against him, including the count 1 conspiracy charge.

       On March 11, 2019, NWR leased a portion of its real property and some of the Washakie

equipment to American Chemical. The lease agreement required American Chemical to make

monthly payments of $38,806 to NWR.

       On May 8, 2019, the court entered a restraining order against NWR. The restraining order

prohibited NWR from taking

               any action that would affect the availability or value of the
               [Washakie equipment], including but not limited to, directly or
               indirectly, selling, transferring, assigning, pledging, distributing,
               encumbering, wasting, secreting, depreciating, damaging,
               hypothecating or in any way diminishing the value of, or cause
               anyone else to do so, the [Washakie equipment].

       On October 25, 2019, NWR leased some of its real property and part of a Washakie

warehouse to True North Organics to be used in a medical marijuana growing operation. The lease

term was six months and required monthly payments of $5,500. NWR also leased four storage

tanks to U.S. Tank and Rail, LLC. On April 1, 2020, U.S. Tank and Rail subleased the tanks to

Big West Oil, LLC at $182,000 per month. The lease term was three months with the option to

renew the lease for two additional months.

       On April 23, 2020, the court entered a restraining order against American Chemical that

required it to “transfer to the United States Treasury any payments related to the [Washakie


                                                 2
Case 2:18-cr-00365-JNP Document 1173 Filed 01/27/21 PageID.29494 Page 3 of 6




equipment] that would otherwise be paid to NWR.” Since the court issued the restraining order,

American Chemical has not made lease payments to either the United States Treasury or NWR.

       The Government filed motions to hold NWR and American Chemical in civil contempt,

arguing that these two business entities violated the restraining orders issued by the court. The

Government asserts that NWR violated the May 8, 2019 restraining order, which prohibited NWR

from taking any action that would affect the availability or value of the Washakie equipment, by

leasing part of a warehouse to True North and by leasing the storage tanks to U.S. Tank and Rail.

The Government asks the court to sanction NWR by ordering it to pay to the United States

Treasury the value of all lease payments made by True North to NWR and the first lease payment

made by Big West Oil to U.S. Tank and Rail. The Government also contends that American

Chemical violated the April 23, 2020 restraining order by failing to make monthly payments of

$38,806 to the United States Treasury.

                                            ANALYSIS

       Federal courts have the power to punish a party for disobeying a lawful order. 18 U.S.C.

§ 401. In order to show that the court should hold NWR and American Chemical in civil contempt

of the restraining orders, the Government “has the burden of proving, by clear and convincing

evidence, [1] that a valid court order existed, [2] that the defendant[s] had knowledge of the order,

and [3] that the defendant[s] disobeyed the order.” F.T.C. v. Kuykendall, 371 F.3d 745, 756–57

(10th Cir. 2004) (en banc) (alterations in original) (citation omitted).

       A party potentially subject to a contempt order is entitled to notice and an opportunity to

be heard. Harris v. City of Philadelphia, 47 F.3d 1311, 1322 (3d Cir. 1995). Because the court

denies the Government’s motions to hold NWR and American Chemical in contempt based upon

the terms of the restraining orders, the court determines that no hearing is required on this motion.
                                                  3
Case 2:18-cr-00365-JNP Document 1173 Filed 01/27/21 PageID.29495 Page 4 of 6




I.     MOTION TO HOLD NWR IN CONTEMPT

       In its May 8, 2019 order, the court enjoined NWR from taking

                 any action that would affect the availability or value of the
                 [Washakie equipment], including but not limited to, directly or
                 indirectly, selling, transferring, assigning, pledging, distributing,
                 encumbering, wasting, secreting, depreciating, damaging,
                 hypothecating or in any way diminishing the value of, or cause
                 anyone else to do so, the [Washakie equipment].

The Government argues that NWR violated this order by leasing part of a warehouse to True North

and by leasing storage tanks to U.S. Tank and Rail. NWR asserts that it should not be held in

contempt because, among other reasons, it did not violate the restraining order by leasing the

equipment. The court agrees with NWR.

       The court ordered NWR not to do anything that would affect the availability or value of

the Washakie equipment. The court included a nonexhaustive list of examples of prohibited

actions, but the list did not include a proscription against leasing the equipment. Thus, the question

presented by the Government’s motion is whether the leases affected the availability or value of

the equipment.

       First, the Government has not shown by clear and convincing evidence that leases will

affect the availability of the Washakie equipment in the event that the Government obtains title to

the equipment through the forfeiture proceedings pending before this court. The True North lease

term was from October 1, 2019 through March 31, 2020. Although it appears that the lease may

have been extended on a month-to-month basis, the Government has not shown that the True North

lease constitutes a long-term legal obligation that would affect the availability of the equipment.

The Government has not produced evidence regarding the terms of the NWR lease of the storage

tanks to U.S. Tank and Rail. But this is not the lease that the Government complains about. It


                                                  4
Case 2:18-cr-00365-JNP Document 1173 Filed 01/27/21 PageID.29496 Page 5 of 6




argues that the sublease between U.S. Tank and Rail and Big West Oil affected the availability of

the storage tanks. Setting aside the question of whether the court may punish NWR for a sublease

signed by U.S. Tank and Rail, the court notes that the storage tank lease is also a short-term lease

that expired either by the end of June 2020 or by the end of August 2020, depending on whether

Big West Oil exercised its right to extend the lease by 60 days. Because the forfeiture proceedings

are still pending due to difficulties caused by the COVID-19 pandemic, the storage tank lease has

not affected the availability of the tanks.

       Moreover, even if NWR had entered into long-term leases of the Washakie equipment, the

Government has not shown that it would be bound by any existing lease if it prevails in the

forfeiture proceedings. Absent any briefing on this issue, the Government has not carried its burden

of proving that NWR has violated the court’s order not to take any action that would affect the

availability of the equipment.

       Second, the Government has not proven that the leases affected the value of the equipment.

The Government argues in a single sentence that the use of the equipment diminishes its value.

But it provides no evidence to support this claim—much less the clear and convincing evidence

required to prevail on its motion to hold NWR in contempt of the restraining order.

       In short, the court determines that the Government has not met its burden of proving that

NWR violated the court’s May 8, 2019 order. Accordingly, the court denies the motion to hold

NWR in contempt.

II.    MOTION TO HOLD AMERICAN CHEMICAL IN CONTEMPT

       The court’s April 23, 2020 restraining order against American Chemical required it to

“transfer to the United States Treasury any payments related to the [Washakie equipment] that

would otherwise be paid to NWR.” After the court entered this order, American Chemical did not
                                                 5
Case 2:18-cr-00365-JNP Document 1173 Filed 01/27/21 PageID.29497 Page 6 of 6




make any monthly lease payments to either the Treasury or NWR. The parties have not presented

evidence as to why payments were not made. The Government argues that American Chemical

should be held in contempt for failing to make payments to the Treasury.

       But the court agrees with American Chemical that it has not violated the terms of the

restraining order. The order requires American Chemical to pay to the Treasury any payments

“that would otherwise be paid to NWR.” Because American Chemical did not make any payments

to NWR, by definition, there was no money that would have otherwise been paid to NWR that

American Chemical was required to pay to the Treasury. Thus, the Government has not carried its

burden of proving that American Chemical disobeyed the court’s restraining order.

                                CONCLUSION AND ORDER

       For the above-stated reasons, the court DENIES the Government’s motions to hold NWR

and American Chemical in contempt. ECF Nos. 1079, 1080.

              DATED January 27, 2021.

                                            BY THE COURT



                                            ______________________________
                                            Jill N. Parrish
                                            United States District Court Judge




                                               6
